Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. ESPOSITO,ROBERT # 65071 on May 27, 2022.

Cancel claims 2, 3, 6, 10, 11 and 14.
claim 5 depend on claim 1.
claim 13 depend on claim 9.
Drawing
2.	Drawing filed on 11/05/2018 has been accepted by the examiner.
Citation of Relevant Prior Art 
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
	CALLAN (US 2016/0300126 A1) describes a method of constructing a probabilistic graphical model (10) of a system from data that includes both normal and anomalous data, the method comprising: learning parameters of a structure for the probabilistic graphical model (10) wherein the structure includes at least one latent variable (26) on which other variables (12, 14, 16, 18, 20, 22, 24) are conditional, and having a plurality of components; iteratively associating one or more of the plurality of components of the latent variable (26) with normal data; constructing a matrix of the associations; detecting abnormal components of the latent variable (26) based on one of a low association with the normal data or the matrix of associations; and deleting the abnormal components of the latent variable (26) from the probabilistic graphical model (10).

	TAKAYAMA (US 2017/0357243 A1) describes a machine learning device for learning a threshold value of detecting an abnormal load in a machine tool, including a state observation unit that observes a state variable obtained based on at least one of information about a tool, main spindle revolution rate, and amount of coolant of the machine tool, material of a workpiece, and moving direction, cutting speed, and cut depth of the tool; and a learning unit that learns the threshold value of detecting an abnormal load based on training data created from an output of the state observation unit and data related to detection of an abnormal load in the machine tool and on teacher data. The learning unit may include an error calculation unit that calculates an error between the training data and the teacher data; and a learning model updating unit that updates a learning model for defining an error of a condition correlated to a detection of an abnormal load in the machine tool based on an output of the state observation unit and an output of the error calculation unit. The training data may be data related to a predicted load current value, which is a value of a prediction of a current through a load, and the teacher data may be data related to a measured load current value, which is a value of an actual measurement of a current through the load.  The information about a tool may include information on type, material, and diameter of the tool. The machine learning device may be on a cloud server. The machine learning device may be on a fog server. The machine learning device may be connectable to at least one other machine learning device, and mutually exchange or share an outcome of machine learning with the at least one other machine learning device. The machine learning device may include a neural network. According to a second aspect of the present invention, there is provided a numerical control device that includes the machine learning device according to the above described first aspect and controls the machine tool, wherein the numerical control device detects an abnormal load in the machine tool based on the threshold value of detecting an abnormal load learned by the machine learning device. The numerical control device may judge that an abnormal load has been detected in the machine tool when a measured load current value, which is a value of an actual measurement of a current through a load, is greater than the sum of the threshold value of detecting an abnormal load and a predefined offset amount. The numerical control device may operate in phases including a learning phase for learning the threshold value of detecting an abnormal load and an application phase for controlling the machine tool to actually machine the workpiece, learning for the threshold value of detecting an abnormal load may be performed in the learning phase, based on respective load current values for machining conditions, by performing prearranged exercise machining, and an abnormal load may be detected in the machine tool in the application phase by comparing the learned threshold value of detecting an abnormal load with the measured load current value, which is a value of an actual measurement of a current through the load. The learning for the threshold value of detecting an abnormal load may be performed also in the application phase.  According to a third aspect of the present invention, there is provided a machine learning method for learning a threshold value of detecting an abnormal load in a machine tool, including observing a state variable obtained based on at least one of information about a tool, main spindle revolution rate, and amount of coolant of the machine tool, material of a workpiece, and moving direction, cutting speed, and cut depth of the tool; and learning the threshold value of detecting an abnormal load, based on training data created from the state variable and data related to detection of an abnormal load in the machine tool and on teacher data. Learning the threshold value of detecting an abnormal load may include calculating an error between the training data and the teacher data; and updating a learning model for defining an error of a condition correlated to a detection of an abnormal load in the machine tool based on the state variable and the calculated error between the training data and the teacher data. The training data may be data related to a predicted load current value, which is a value of a prediction of a current through a load, and the teacher data may be data related to a measured load current value, which is a value of an actual measurement of a current through the load.

	Callan (US 9990568 B2) describes a method of constructing a probabilistic graphical model of a system from data that includes both normal and anomalous data, the method comprising: learning parameters of a structure for the probabilistic graphical model wherein the structure includes at least one latent variable on which other variables are conditional, and the latent variable having a plurality of components, the structure further including at least one subset variable, the at least one subset variable used to explicitly describe at least one expected mode, wherein the at least one latent variable is conditional on the at least one subset variable; iteratively associating one or more of the plurality of components of the latent variable with normal data; constructing a matrix of the associations; detecting abnormal components of the latent variable based on one of a low association with the normal data or the matrix of associations; and deleting the abnormal components of the latent variable from the probabilistic graphical mode; wherein the step of learning the parameters of the structure is performed by Expectation Maximization; wherein the step of iteratively associating one or more of the plurality of components is performed by calculating the similarity between the one or more components, and wherein the step of learning the parameters of the structure further evidence on the at least one subset variable, and querying the subset variables to retrieve at least one learning datum. A method of constructing a probabilistic graphical model of a system from data that includes both normal and anomalous data, the method comprising: learning parameters of a structure for the probabilistic graphical model wherein the structure includes at least one latent variable on which other variables are conditional, and the latent variable having a plurality of components, the structure further including at least one subset variable, the at least one subset variable used to explicitly describe at least one expected mode, wherein the at least one latent variable is conditional on the at least one subset variable; iteratively associating one or more of the plurality of components of the latent variable with normal data; constructing a matrix of the associations; detecting abnormal components of the latent variable based on one of a low association with the normal data or the matrix of associations; and deleting the abnormal components of the latent variable from the probabilistic graphical model; wherein the matrix of associations further corn rises at least one continuous feature and at least one discrete feature; wherein the at least one discrete feature is assumed to be conditionally independent when the value of the at least one latent variable is known, wherein the at least one continuous feature will have a mean and variance for each value of the at least one latent variable, and wherein the at least one continuous feature will have a weight for each value of the at least one latent variable.

	Alberto, Data fusion and machine learning for industrial prognosis: Trends and perspectives towards Industry 4.0, Information Fusion 50 (2019) 92–111 describes the so-called “smartization ”of manufacturing industries has been conceived as the fourth industrial revolution or Industry 4.0, a paradigm shift propelled by the upsurge and progressive maturity of new Information and Com- munication Technologies (ICT) applied to industrial processes and products. From a data science perspective, this paradigm shift allows extracting relevant knowledge from monitored assets through the adoption of intelligent monitoring and data fusion strategies, as well as by the application of machine learning and optimization meth- ods. One of the main goals of data science in this context is to effectively predict abnormal behaviors in industrial machinery, tools and processes so as to anticipate critical events and damage, eventually causing important eco- nomical losses and safety issues. In this context, data-driven prognosis is gradually gaining attention in different industrial sectors. This paper provides a comprehensive survey of the recent developments in data fusion and machine learning for industrial prognosis, placing an emphasis on the identification of research trends, niches of opportunity and unexplored challenges. To this end, a principled categorization of the utilized feature extraction techniques and machine learning methods will be provided on the basis of its intended purpose: analyze what caused the failure (descriptive), determine when the monitored asset will fail (predictive) or decide what to do so as to minimize its impact on the industry at hand (prescriptive). This threefold analysis, along with a discus- sion on its hardware and software implications, intends to serve as a stepping stone for future researchers and practitioners to join the community investigating on this vibrant field. This article has discussed on the manifold directions of data fusion strategies and machine learning algorithms for data-driven prognosis within the Industry 4.0 paradigm. Three main categories have been discussed, namely, descriptive, predictive and prescriptive prognostics, which differ from each other in regards to the main objective targeted by the scheme in question. For the sake of an informed analysis of the research activity in this field, a comparative overview has been done among different methods within each category, stressing on the indus- trial problems and sectors where such reported approaches have been applied. Finally, in light of the surveyed literature we outline research trends and directions that will grasp the attention of the research com- munity in what refers to industrial prognosis from a data perspective. Some major questions and open technical challenges have been identi- fied, not only related to data-based modeling and fusion (namely, highly imbalanced data, nonstationarity, heterogeneity of information and the transferability of the captured prognostic knowledge across tasks), but also to the consequences of their application to practical industrial se- tups (correspondingly cost efficiency, flexibility, and the need for spe- cialized training). It is unquestionable that such issues will be fully ad- dressed in years to come with new advances in data-driven prognosis as those reviewed in this survey.

	Rajesh Gupta, Machine Learning Models for Secure Data Analytics: A taxonomy and threat model,  Computer Communications 153 (2020) 406–440 describes In recent years, rapid technological advancements in smart devices and their usage in a wide range of applications exponentially increases the data generated from these devices. So, the traditional data analytics techniques may not be able to handle this extreme volume of data known as Big Data (BD) generated by different devices. However, this exponential increase of data opens the doors for the different type of attackers to launch various attacks by exploiting various vulnerabilities (SQL injection, OS fingerprinting, malicious code execution, etc.) during data analytics. Motivated from the aforementioned discussion, in this paper, we explored Machine Learning (ML) and Deep Learning (DL)-based models and techniques which are capable off to identify and mitigate both the known as well as unknown attacks. ML and DL-based techniques have the capabilities to learn from the traffic pattern using training and testing datasets in the extensive network domains to make intelligent decisions concerning attack identification and mitigation. We also proposed a DL and ML-based Secure Data Analytics (SDA) architecture to classify normal or attack input data. A detailed taxonomy of SDA is abstracted into a threat model. This threat model addresses various research challenges in SDA using multiple parameters such as-efficiency, latency, accuracy, reliability, and attacks launched by the attackers. Finally, a comparison of existing SDA proposals with respect to various parameters is presented, which allows the end users to select one of the SDA proposals in comparison to its merits over the others, insights to the readers about the use of ML models to secure data for further analytics. The survey is divided into four parts. The first part discussed about the background of SDA and security attacks on ML models in detail. Next, the architecture components of SDA along with both physical and logical interfaces of the traditional and ML-based SDA architecture are analyzed. The second part discussed about the two phases; ML models and SDA. In the first phase, ML model trends, threat model, and their countermeasures are discussed. In the second phase, SDA infrastructure, network traffic, SDA processing, policies for SDA, and UAV assisted SDA are discussed. The comparative analysis of the existing ML models used for SDA is performed on the basis of types of attacks, targeted area, and the parameters to mitigate these attacks. Finally, the fourth part discussed about open issues and challenges of using ML models in SDA.

	Thyago, A systematic literature review of machine learning methods applied to
predictive maintenance, Computers & Industrial Engineering 137 (2019) 106024 describes the amount of data extracted from production processes has increased exponentially due to the proliferation of sensing technologies. When processed and analyzed, data can bring out valuable information and knowledge
from manufacturing process, production system and equipment. In industries, equipment maintenance is an important key, and affects the operation time of equipment and its efficiency. Thus, equipment faults need to be
identified and solved, avoiding shutdown in the production processes. Machine Learning (ML) methods have been emerged as a promising tool in Predictive Maintenance (PdM) applications to prevent failures in equipment that make up the production lines in the factory floor. However, the performance of PdM applications depends on the appropriate choice of the ML method. The aim of this paper is to present a systematic literature review of ML methods applied to PdM, showing which are being explored in this field and the performance of the current state-of-the-art ML techniques. This review focuses on two scientific databases and provides a useful foundation on the ML techniques, their main results, challenges and opportunities, as well as it supports new research works
in the PdM field.

Allowable Subject Matter
4.	Claims 1, 4, 5, 7, 8, 9, 12 and 13 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 9 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a controller for controlling a manufacturing machine, the controller comprising a machine learning unit for executing inference using a learning model based on the safe input data and outputting inference data as an inference result, an output safety circuit for detecting an abnormality in the inference data and outputting safe inference data, and an output unit for outputting output-data based on the safe inference data. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 4, 5, 7 and 8 are allowed due to their dependency on claim 1.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a machine learning device learning a state related to a manufacturing machine as an environment, the machine learning device comprising: a machine learning unit for executing inference using a learning model based on the safe input data and outputting inference data as an inference result, an output safety circuit for detecting an abnormality in the inference data and outputting safe inference data, and an output unit for outputting output data based on the safe inference data. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 7 and 13 are allowed due to their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 27, 2022